Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 4, 2019

                                         No. 04-19-00066-CV

             IN RE ALLIED PROPERTY & CASUALTY INSURANCE COMPANY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

         On February 1, 2019, relator filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than February 20, 2019. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. The trial court’s January 24, 2019 Order on
plaintiffs’ motion to compel is STAYED pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED on February 4, 2019.


                                                                          PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CV-02309, styled Lois Morris and Gregory Morris v. Shahariar
Hassan, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez
presiding.